Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.Claims 1-8, 16,18 are allowable. The restriction requirement between inventions I and II, as set forth in the Office action mailed on 12/9/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/9/2021 is fully withdraw.  Claims 9-15, 17, 19, directed to invention II no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner's Amendment

3.        An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Susan Moon (Reg. 66933) on 6/30/2022.
4.        The application has been amended as followings:

1.	(Currently Amended) A power receiving apparatus comprising:
	one or more processors; and
	one or more memories which store instructions executable by the one or more processors to cause the power receiving apparatus to perform:
	receiving power transmitted wirelessly from a power transmitting apparatus via a power receiving coil;
	transmitting, to the power transmitting apparatus, information regarding the received power;
	negotiating with the power transmitting apparatus to determine a guaranteed power; 
	determining, during wireless power transmission under the determined guaranteed power, whether or not it is necessary to update a reference value, the reference value being generated in the power transmitting apparatus based on the information regarding the received power obtained for the determined guaranteed power and being used for a detection of an object different from the power receiving apparatus by the power transmitting apparatus; and 
	requesting the power transmitting apparatus to update the reference value for the determined guaranteed power in a case where it is determined that it is necessary to update the reference value. 

2.	(Currently Amended) The apparatus according to claim 1,
	wherein, in the determining whether or not it is necessary to update the reference value, it is determined to be necessary to update the reference value when a state of the power receiving apparatus satisfies a condition.


5.	(Currently Amended) The apparatus according to claim 1,
	wherein, in the determining whether or not it is necessary to update the reference value, it is determined that it is necessary to update the reference value when the power transmitting apparatus has made a request to issue the request to update the reference value.

7.	(Currently Amended) The apparatus according to claim 6,
	wherein, in the requesting the power transmitting apparatus to update the reference value, it is requested that the power transmitting apparatus update the reference value after the received power from the power transmitting apparatus has dropped to a first value in response to the instruction.

8.	(Currently Amended) The apparatus according to claim 1,
	wherein, in the transmitting the information regarding the received power, the information regarding the received power is transmitted via the power receiving coil.

9.	(Currently Amended) A power transmitting apparatus that transfers power wirelessly to a power receiving apparatus, the power transmitting apparatus comprising:
one or more processors; and
	one or more memories which store instructions executable by the one or more processors to cause the power transmitting apparatus to perform:
negotiating with the power receiving apparatus to determine a guaranteed power; 
	ing a reference value which is obtained from a power transmission value and a received power value specified by received power information received from the power receiving apparatus, 
 wherein
the received power information received from the power receiving apparatus is obtained by the power receiving apparatus for the determined guaranteed power, and
the reference value is used by the power transmitting apparatus for a detection of an object different from the power receiving apparatus;	
storing the reference value;	
receiving an update request, from the power receiving apparatus, to update the reference value for the determined guaranteed power 
	stored reference value  based on , the received power information obtained by the power receiving apparatus for the determined guaranteed power.

10.	(Currently Amended) The power transmitting apparatus according to claim 9, wherein the power transmitting apparatus further performs:
	determining stored reference value 
	ing the power receiving apparatus to issue the update request when it is determined to be 

11.	(Currently amended) The power transmitting apparatus according to claim 10,
	wherein it is determined to be 

12.	(Currently Amended) The power transmitting apparatus according to claim 10, wherein the power transmitting apparatus further performs:
	
	causing a transmitted power to the power receiving apparatus to drop to a first value when it is determined to be necessary to update the reference value.

13.	(Currently Amended) The power transmitting apparatus according to claim 12,


	wherein the transmitted power is caused to rise after causing the transmitted power to drop to the first value, and
	updating the reference value based on the power transmission value after the transmitted power has been caused to rise, and the received power information received from the power receiving apparatus.

14.	(Currently Amended) The power transmitting apparatus according to claim 13,

	wherein after causing the transmitted power to drop to the first value, the transmitted power is caused to rise until the received power value indicated by the received power information reaches a second value.


15.	(Currently amended) The power transmitting apparatus according to claim 10,
	wherein is included in a signal responding to the received power information being received from the power receiving apparatus.

16.	(Currently Amended) A method of controlling a power receiving apparatus, the method comprising:
	receiving power transmitted wirelessly from a power transmitting apparatus via a power receiving coil;
	transmitting, to the power transmitting apparatus, information regarding the received power;
	negotiating with the power transmitting apparatus to determine a guaranteed power;
	determining, during wireless power transmission under the determined guaranteed power, whether or not it is necessary to update a reference value, the reference value being generated in the power transmitting apparatus based on the information regarding the received power obtained for the determined guaranteed power and being used for a detection of an object different from the power receiving apparatus by the power transmitting apparatus; and
	requesting the power transmitting apparatus to update the reference value for the determined guaranteed power in a case where it is determined that it is necessary to update the reference value.  

17.(Currently Amended) A method of controlling a power transmitting apparatus that transfers power wirelessly to a power receiving apparatus, the method comprising:




negotiating with the power receiving apparatus to determine a guaranteed power; 
	obtaining a reference value which is obtained from a power transmission value and a received power value specified by received power information received from the power receiving apparatus,
wherein
the received power information received from the power receiving apparatus is obtained by the power receiving apparatus for the determined guaranteed power, and
the reference value is used by the power transmitting apparatus for a detection of an object different from the power receiving apparatus;
	storing the reference value;
	receiving an update request, from the power receiving apparatus, to update the reference value for the determined guaranteed power; and
	in response to the update request, updating the stored reference value based on the received power information received from the power receiving apparatus, the received power information obtained by the power receiving apparatus for the determined guaranteed power.


18.	(Currently Amended) A non-transitory computer-readable storage medium storing a program that causes a computer to execute a method of controlling a power receiving apparatus, the method comprising:
	receiving power transmitted wirelessly from a power transmitting apparatus via a power receiving coil;
	transmitting, to the power transmitting apparatus, information regarding the received power;
	negotiating with the powertransmitting apparatus to determine a guaranteed power;
	determining, during wireless power transmission under the determined guaranteed power, whether or not it is necessary to update a reference value, the reference value being generated in the power transmitting apparatus based on the information regarding the received power obtained for the determined guaranteed power and being used for a detection of an object different from the power receiving apparatus by the power transmitting apparatus; and
	requesting the power transmitting apparatus to update the reference value for the determined guaranteed power in a case where it is determined that it is necessary to update the reference value.  

19.	(Currently Amended) A non-transitory computer-readable storage medium storing a program that causes a computer to execute a method of controlling a power transmitting apparatus that transfers power wirelessly to a power receiving apparatus, the method comprising:




negotiating with the power receiving apparatus to determine a guaranteed power; 
	obtaining a reference value which is obtained from a power transmission value and a received power value specified by received power information received from the power receiving apparatus,
wherein
the received power information received from the power receiving apparatus is obtained by the power receiving apparatus for the determined guaranteed power, and
the reference value is used by the power transmitting apparatus for a detection of an object different from the power receiving apparatus;
	storing the reference value;
	receiving an update request, from the power receiving apparatus, to update the reference value for the determined guaranteed power; and
	in response to the update request, updating the stored reference value based on the received power information received from the power receiving apparatus, the received power information obtained by the power receiving apparatus for the determined guaranteed power.




Allowable Subject Matter
5. 	Claims 1-19 are allowed.
6. 	The following is an examiner’s statement of reasons for allowance:
	Regarding to Claims 1, 9, 16-19, Starring (US20210384769A1)teaches a power receiving apparatus/transmitting apparatus comprising: one or more processors ([0044] processor), one or more memories which store instructions executable by the one or more processors to cause the power receiving apparatus to perform ( [0044][0162] software, processor) :
	receiving power transmitted wirelessly from a power transmitting apparatus via a power receiving coil (e.g., 107, Fig. 1);
	transmitting, to the power transmitting apparatus, information regarding the received power([0088] a power receiver controller estimates the received power and report back to the power transmitter, also see [0160] The power transmitter and power receiver continue into the power transfer phase proper, and typically use mode=0 received power data packets—the power transmitter's response to these data packets informs the power receiver of potential issues with the ongoing power transfer.);
	negotiating with the power transmission transmitting apparatus to determine a guaranteed power ([0160] The power transmitter and power receiver engage in the power transfer protocol up to and including the negotiation phase); 
	determining, whether or not it is necessary to update a reference value, the reference value being generated in the power transmitting apparatus based on received power ([0160] power receiver inform the power transmitter that it should use the reported received power to update its calibration data,)  and being used for a detection of an object different from the power receiving apparatus by the power transmitting apparatus  ([0030] a calibration parameter for the foreign object detection);
	requesting the power transmitting apparatus to update the reference value in a case where it is determined that it is necessary to update the reference value ((  update calibration data, Whenever the power receiver's power operating point changes beyond a predefined threshold, see  [0160] Whenever the power receiver's power operating point changes beyond a predefined threshold, the power receiver uses a mode-3 received power data packet to inform the power transmitter that it should use the reported received power to update its calibration data ).
	However, the prior art of record fails to teach or suggest determining, during wireless power transmission under the determined guaranteed power, whether or not it is necessary to update a reference value, the reference value being generated in the power transmitting apparatus based on the information regarding the received power obtained for the determined guaranteed power; and  requesting the power transmitting apparatus to update the reference value for the determined guaranteed power in combination with other limitations of the claim.
	Regarding to Claims 2-8, 10-15, they depend on claims 1, 9 above.
7.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
8. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
                Sankar ( US 20160372963 A1) teaches  said wireless power receiver had previously negotiated with said wireless power transmitter in whose said charging zone said wireless power receiver has been placed in, said wireless power receiver takes appropriate action in conjunction with said wireless power transmitter to renegotiate a new said power transfer contract and update its circuitry to ensure that said transfer of power to its said load is stable.                                                                                                                                                                                   	Zainaldin (US 20160087446 A1) teaches about negotiating power allocations includes sending to the PSE an updated total requested power allocation, the updated total requested power allocation including the total requested power allocation minus the power allocated to the radio device.
Van Wageningen (US20190334388A1) teaches about the system may move into the negotiation phase where messages are exchanged between power receiver and power transmitter to negotiate different operating parameters, such as the acceptable power level interval. Following the negotiation phase, the system moves into a calibration phase after which it moves into the power transfer phase.
Park (US 11289954 B2) teaches about power transfer contract is updated based on the guaranteed power level in the renegotiation phase.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINPING SUN/Primary Examiner, Art Unit 2836